DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Status of Claims
3.	Claims 21-22, 25-32 and 35-40 are pending in this application.

Allowable Subject Matter
4.	Claims 21-22, 25-32 and 35-40 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for emulating a television tuner comprising mapping a first plurality of content sources on an emulated non-Internet Protocol (non-IP) based video delivery network to a second plurality of content sources on an Internet Protocol (IP) based video delivery network, wherein mapping the first plurality of content sources on the emulated non-IP based video delivery network to the second plurality of content sources on the IP based video delivery network further comprises emulating a television tuner on a computing device, the emulated television tuner including functionality to obtain television content over the IP based video delivery network; receiving, at the computing device, a video delivery network request indicating a first content source of the first plurality of content sources on the emulated non-IP based video delivery network; determining, based on the mapping, whether a second content source from the second plurality of content sources on the IP based video delivery network matches the first content source; in response to determining that the second content source matches the first content source, obtaining at the computing device, video content from the second content source, over the IP based video delivery network; and executing, by the computing device, an operating system, wherein the operating system interacts directly with the emulated television tuner only through the operating system's standard APIs configured for television tuning in the emulated non-IP based television delivery network…” in Independent Claim 21 to be obvious.
	
	Claim 31 directed to a system comprising control circuitry to implement the corresponding method as recited in claim 21 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426